 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        No. 2:18-cv-1074 JAM AC PS
12                      Plaintiff,
13          v.                                        ORDER
14   NEWMAN S. PERRY, JR.,
15                      Defendant.
16

17          Defendant is proceeding in this action in pro per. The matter was referred to a United

18   States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On November 15, 2018, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within twenty-one days. ECF No. 54.

22   Defendant has filed amended objections to the findings and recommendations. ECF No. 56.

23   Plaintiff has filed a response to the amended objections. ECF No. 57.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                      1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed November 15, 2018, are adopted in full; and
 3         2. Defendant’s motion to dismiss (ECF No. 47) is denied.
 4
     DATED: January 15, 2019
 5
                                               /s/ John A. Mendez____________           _____
 6

 7                                             UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
